Citation Nr: 1524196	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  09-26 511	)	DATE
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for coronary artery disease, status post bypass graft, to include as secondary to service-connected disabilities.  

2.  Entitlement to service connection for a gastrointestinal disorder, to include a sliding hiatal hernia (claimed as stomach condition).

3.  Entitlement to an effective date earlier than May 9, 2010, for a 100 percent rating for a dysthymic disorder and major depressive disorder, previously diagnosed as psychophysiological gastrointestinal, musculoskeletal reaction.
 
4.  Entitlement to a rating in excess of 10 percent for hydronephrosis.

5.  Entitlement to a compensable rating for bilateral orchitis and epididymitis.

6.  Entitlement to special monthly compensation based on the need for aid and attendance. 

7.  Entitlement to special monthly compensation based on housebound status. 

8.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to November 1964.
	
These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2008 and January 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The January 2011 rating decision granted a rating of 100 percent for psychiatric disability, effective from May 9, 2010.  The Veteran appealed that decision seeking an earlier effective date for the 100 percent rating.  The remaining issues on appeal stem from the rating decision dated in September 2008.

As reflected on the title page of this decision, the Veteran has been found to be not competent for VA benefits purposes, and his spouse has been appointed as his fiduciary with respect to matters before VA.  See 38 C.F.R. § 20.301 and RO letter dated June 8, 2011.  

Although the Veteran was awarded a rating of 100 percent for psychiatric disability effective from May 9, 2010, the rating code sheet associated with a November 2014 rating decision indicates that his appealed claim for TDIU remains denied.  The Board finds that the claim for a TDIU remains a matter on appeal.  On this point, the Board notes that the Veteran's level of compensation for the period prior to May 9, 2010, remains below 100 percent.  Further, VA General Counsel opinion 6-99 addressed questions related to whether a claim for a TDIU may be considered when a schedular 100 percent rating is already in effect for one or more service-connected disabilities.  Essentially, this opinion held that receipt of a 100 percent schedular rating for a service-connected disability rendered moot any pending claim for a TDIU and required dismissal of the TDIU claim.  See Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994) (noting that a claim for TDIU presupposes that the rating for a condition is less than 100 percent).  However, as the Court of Appeals for Veteran Claims (CAVC) in Bradley v. Peake, 22 Vet. App. 280, 293-94 (2008), took a position contrary to the one reached in VAOPGCPREC 6-99, VA General Counsel withdrew VAOPGCPREC 6-99, effective November 4, 2009.  75 Fed. Reg. 11229, 11230 (Mar. 10, 2010).  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, Bradley recognized that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  Bradley, 22 Vet. App. at 293-94.

The Virtual VA paperless claims processing system includes VA treatment records dated from September 1995 to December 2008 and from March 2009 to November 2011, some of which are not associated with the paper claims file.  Virtual VA also contains a January 2015 rating decision denying the claim for special monthly compensation based on the need for aid and attendance.  The Veteran's Benefits Management System (VBMS) includes a VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, completed by a VA physician in October 2014 and received by VA in November 2014.  The AOJ will have the opportunity review these records on remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran was awarded Social Security Administration (SSA) Supplementary Security Income disability benefits in October 1994.  Although the decision letter from SSA is of record, the claims file does not contain underlying records on which that decision was based.  These records are potentially relevant to the Veteran's claims, as they relate to employability and level of disability.  Therefore, the AOJ should attempt to obtain the Veteran's SSA records.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 530 F.3d 1317 (Fed. Cir. 2010).  

The Board also notes that the claims file contains information and documents dated in 1970 that indicate that the Veteran had applied for VA vocational rehabilitation benefits.  Thus, on remand, the AOJ should seek to obtain the Veteran's VA vocational rehabilitation records and associate them with the claims file.  See 38 U.S.C.A. § 5103A(a)-(c).

Moreover, in his March 2009 notice of disagreement and at page two of his July 2009 substantive appeal (VA Form 9), the Veteran requested that the AOJ obtain his VA treatment records from the San Juan VA Medical Center (VAMC) dated from 1965 to the present.  The claims file contains summaries of multiple hospitalizations at the San Juan VAMC in the 1960s, but the underlying records of inpatient treatment records are not associated with the file.  Similarly, the claims file includes records of hospitalization in 1969 at the VAMC in West Haven, Connecticut, but not the underlying records of treatment.  Thus, the AOJ should ensure that any outstanding, relevant medical records are secured.

In addition, the Veteran's service treatment records show that he received inpatient treatment for epigastric distress in service from July 19, 1964, to July 27, 1964, and for genitourinary symptoms from September 21, 1964, to September 25, 1964, and in October 1964.  Therefore, all inpatient and hospital service treatment records should be obtained and associated with the claims file.

The Board further notes that the Veteran has claimed that he has experienced epigastric distress since active service.  As noted, service treatment records include records of treatment for epigastric distress.  At a January 1981 VA examination, the Veteran underwent an upper GI series, and an impression of sliding hiatal hernia was noted.  The Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any gastrointestinal disorder that may be present.

Moreover, the Virtual VA claims file indicates that the AOJ received a VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, in November 2014, and in January 2015, the AOJ readjudicated and denied the claim, but without issuance of a Supplemental Statement of the Case (SSOC).  The VA Form 21-2680 received in November 2014, which was completed by a VA physician in October 2014, is associated with the VBMS claims file.  On remand, an SSOC should be issued as to this matter.  See 38 C.F.R. § 19.31.

Indeed, a large quantity of additional evidence has been received since the June 2009 Statement of the Case was issued as to all issues on appeal, except for the issue of entitlement to an earlier effective date for a 100 percent rating for dysthymic disorder and major depressive disorder.  On remand, the AOJ should readjudicate the claims with consideration of this additional evidence.  

In addition, at the time of the Veteran's most recent aid and attendance or housebound examination, in November 2011, he was hospitalized for an acute stroke and a retina artery occlusion at the San Juan VA hospital.  A social and industrial survey (filed examination) conducted while the Veteran is not hospitalized would be useful in adjudication of his claims for special monthly compensation based on the need for aid and attendance or housebound status.  See 38 U.S.C.A. § 5103A(d).  

Moreover, the May 2008 VA heart examiner opined that the Veteran's coronary artery disease was not caused by or a result of service-connected disabilities, but did not address whether the Veteran's coronary artery disease was aggravated (chronically worsened) by service-connected disabilities. See 38 C.F.R. § 3.310 Therefore, an additional medical opinion is needed

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for any psychiatric, genitourinary, kidney, heart, and gastrointestinal disorders that may not have been previously received by VA.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also obtain any outstanding, relevant VA medical records. The records sought should include all records of VA treatment or hospitalization at the San Juan VAMC from 1965 to the present that have not been previously associated with the claims file.  The claims file includes hospital summaries from the San Juan VAMC during the 1960s, but not the underlying records of treatment.  In addition, the records sought should include records of hospitalization in 1969 at the VAMC in West Haven, Connecticut.  Hospital summary records are associated with the claims file, but not the underlying records of treatment.  

2.  The AOJ should contact all necessary entities to obtain any additional service treatment records, to include all clinical records of hospital or inpatient treatment during active service and any additional records, if any, aside from his November 1964 service discharge examination, pertaining to his condition at discharge from service. 

3.  The AOJ should obtain a copy of any decision to grant or deny SSA disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.

(The claims file shows that the Veteran was found to be disabled in October 1994 for the purpose of SSA Supplemental Security Income benefits.)

4.  The AOJ should secure the Veteran's VA vocational Rehabilitation file.  Documents associated with the claims file indicate that he applied for VA vocational rehabilitation benefits in September 1970.

5.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of the Veteran's coronary artery disease.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran's coronary artery disease is related to his military service.  He or she should also specifically opine as to whether it is at least as likely as not that the disorder is either caused by or permanently aggravated by his service-connected disabilities.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available for review.

6.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any gastrointestinal disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current gastrointestinal disorders that have been present since the pendency of the appeal, to include a hiatal hernia.  For each diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder is related to his military service, to include any symptomatology therein.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available for review.

7.  The AOJ should schedule the Veteran for a social and industrial survey (field examination) by a VA social worker or other appropriate personnel.  

The social worker should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity. 

The purposes of the VA social and industrial survey are to determine whether the Veteran is in need in the aid or attendance of another person or is housebound by reason of his service-connected disabilities and to determine whether the Veteran is unable to secure or maintain substantially gainful employment as a result of service-connected disabilities.
 
A written copy of the report should be associated with the claims folder.

8.  The AOJ should conduct any other development that may be indicated as a consequence of the actions taken in the preceding paragraphs.

9.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


